DETAILED ACTION
This action is in response to the amendments filed on September 1st, 2021. A summary of this action:
Claims 1, 5-7, 11-13, 17-18 have been presented for examination.
Claims  1, 5-7, 11-13, 17-18 have been amended
Claims 2-4, 8-10, 14-16 have been cancelled
Claims 1, 5-7, 11-13, 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of a mathematical concept without significantly more
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 112(a) Rejection
	In light of the applicant’s amendments and supporting arguments, the rejection is withdrawn. 
	For clarity, the Examiner also notes that the present claim amendments to dependent claim 6, and the parallel dependent claims, are supported by the caption in figure 6G by the equation in the caption – the Examiner is noting this as the claim has been amended to recite a slightly different calculation than the one that was previously filed.


Regarding the § 112(b) Rejection
In light of the applicant’s amendments and supporting arguments, the rejection is withdrawn. 

Regarding the § 103 Rejection
In light of the applicant’s amendments and supporting arguments, the rejection is withdrawn. 

Regarding the §101 Rejection
	In light of the applicant’s amendments and supporting arguments, the rejection is withdrawn.

	In addition, for clarity – the Remarks, page 11 submit as per MPEP §2106.05(a) “Examples that the courts have indicated may be sufficient to show an improvement in existing technology include:...vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);” followed by submitted ¶ 3 in the specification which recites in part: “It is very difficult for users to guess the unknown coefficients so as to match the physical material test results. In additional to these unknown coefficients, material test results 
	In light of this, the Examiner considers that the claimed invention is an improvement in existing technology, specifically in existing measurement techniques that are used to generate new data. Specifically, the claim recites that this invention uses “measured stress-strain data” in a specific, particular manner such as to determine “optimal values for the set of adjustable coefficients of the formula as a material model representing the physical material test...” wherein this formula may be used to “create much more data” that represents “physical material test results” including after the measurement stops, i.e. “material test results generally stop after specimen fails” wherein this claimed invention’s “material model” is used to represent said “material test results” and then is used to generate “much more data” representing these “test results” then what is actually collected/measured.
	As such, this is an improvement in a measurement technique. 

	The rejection is maintained. 

	The applicant submits (Remarks, page 10): 
Applicant respectfully disagrees with the above assertions because the assertions are made with conclusive statements without stating what is the Office's broadest reasonable interpretation (BRI) of independent claims 1, 7 and 13.

	The applicant’s arguments are fully considered and not persuasive. 
	
whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself.”
	See MPEP § 2106.05(a): “In making this determination, it is critical that examiners look at the claim "as a whole," in other words, the claim should be evaluated "as an ordered combination, without ignoring the requirements of the individual steps." When performing this evaluation, examiners should be "careful to avoid oversimplifying the claims" by looking at them generally and failing to account for the specific requirements of the claims. McRO, 837 F.3d at 1313, 120 USPQ2d at 1100”
See MPEP §2141.02: Distilling an invention down to the "gist" or "thrust" of an invention disregards the requirement of analyzing the subject matter "as a whole." W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)

The Examiner’s broadest reasonable interpretation is best summarized by the claim itself. The claim leaves no ambiguity to what is being claimed, as such there was no need for the Examiner to attempt to distill the claimed invention down to some gist/thrust as this would have disregarded the requirement of analyzing the claim as a whole, in ordered combination. 

As per MPEP § 2111: “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification...Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest more broadly than is justified...The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999)”
	
	The claim language itself is quite clear, it is consistent with the specification, and it is consistent with the state of the art which demonstrates how a person of ordinary skill in the art would interpret the present claim (e.g., see Jekel and Seto as previously relied upon, and see the other references previously made of record). 
	To distill this invention down to the thrust of the inventive concept, one of ordinary skill in the art would have recognized that this claimed invention is a “Modified Dynamic Time Warping for Utilizing Partial Curve Data to Calibrate Material Models” - see previously cited Witowski et al., “Modified Dynamic Time Warping for Utilizing Partial Curve Data to Calibrate Material Models”, 2020 – this is the inventor’s own summary of the gist of this invention. Based on the prior art of record, the inventor’s summary is the most concise manner to describe what a person skilled in the art would have recognized as the claimed invention in a summarized form. For clarity, see the section “methodology” and the figures on page 5-7 – the are the same figures as in the instant specification. 
	As to reading the claim in ordered combination, and the interpretation used for the rejection – this is what the Examiner has done, with no limitation going unaddressed – the Examiner’s broadest reasonable interpretation of this claim is that of the claim itself, as read in light of the specification. 
	There are no steps in the present claims that appear to be reasonable to interpret in some broad manner, as the applicant suggests the Examiner to do so – the claims are recited with sufficient specificity that a person of ordinary skill would have recognized what this claim is laying claim to from the claim itself, and further clarification is provided by the instant specification if needed.  
		
The applicant further submits (Remarks, page 11):
determining, with the application module, optimal values for the set of adjustable coefficients of the formula as a material model representing the physical material test results by estimating a minimum of the curve difference measurement parameters in accordance with an optimization technique. (Emphasis Added)
Applicant respectfully submits that the limitation as noted is not a mathematical concept. Claim 1, as amended, recites "determining ... a material model representing the physical test results .. ", which is not a mathematical concept (i.e., one of the judicial exception). Therefore, Applicant respectfully submits that the answer for Prong One is "NO" for the subject matter recited in claim 1.
The applicant’s arguments are fully considered and not persuasive. 
formula as a material model...” – this limitation is determining “values for...the formula” wherein the “formula” is used “as a material model” – this is claiming a mathematical concept, i.e. using values in a formula, wherein the formula is applied as a “material model”. 
	Furthermore, see ¶ 3 of the specification “For a practical numerical simulation (i.e., reasonable turnaround time, for example, overnight execution), various techniques have been used for reducing the execution time...One of such techniques is to use an equation or formula to calculate material properties. Generally, a formula representing non-linear material properties contains a set of unknown adjustable coefficients.” – the applicant’s argument is for a formula that, as per the evidence in the specification ¶ 3 is “one of such techniques” that “have been used”, i.e. this is not the inventive concept in the claim, this is merely applying the inventive concept of a ““Modified Dynamic Time Warping  for Utilizing Partial Curve Data" to Calibrate Material Models [i.e., the formula]”

	For additional clarification, see figure 4 in the instant specification, which is described as “an example formula for defining material properties in accordance with one embodiment of the invention” (¶ 12).

    PNG
    media_image1.png
    444
    631
    media_image1.png
    Greyscale


	The applicant’s argued limitation, when read on its own, and when read in light of the specification, is “determining...values for the set of adjustable coefficients of the formula...”, i.e. this is a mathematical concept. 

The applicant further submits (Remarks, page 11):
Additionally, in MPEP 2106.05(a) II IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD, examples that the courts have indicated may be sufficient to show an improvement in existing technology include: vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)...Limitation "determining ... a material model representing the physical test results .. " is directed to generating new data to improve accuracy of a finite element analysis...It is clearly described in paragraph [0003]...”
The applicant’s arguments are fully considered and not persuasive. 
	First – the claim does not recite “generating new data” nor does it convey such a requirement – instead, the applicant’s arguments require limitations to be read into the claims from the specification wherein this limitation is described, as per ¶ 3, merely a use case for the “formula” wherein the use of the “formula” is “one of such techniques” that “have been used”. 

	Next – the applicant fails to address a key part of that MPEP citation: “Components or methods, such as measurement devices or techniques, that generate new data,”
	Specifically, the recitation of “measurement...techniques” – i.e., techniques that are used as a measurement.
	The present claims do not recite such a technique – they instead merely “receiving, in a computer system having at least a finite element analysis (FEA) based application module installed thereon, a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;” (claim 1 as representative) – in other words, a step of mere data gathering as rejected as such on page 15 of the rejection in the step 2A prong 2 analysis. 
For clarity, ¶ 3 in the specification which recites in part: “It is very difficult for users to guess the unknown coefficients so as to match the physical material test results. In additional to these unknown coefficients, material test results generally stop after specimen fails, while computation using the formula would create much more data.” – this conveys merely that “users” when “using the formula” may “create much more data”, i.e. that a user may use a mathematical formula, e.g. figure 4 in the specification, input values and obtain results – this is a mathematical concept. 

Furthermore, as per MPEP § 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”
The applicant’s argued ¶ 3 in the specification recites in part: “It is very difficult for users (i.e., engineers, scientists, etc.) to guess the unknown coefficients so as to match the physical material test results.” – the claimed invention is, as claimed, a method which is used to determine “optimal values for the set of adjustable coefficients of the formula of the formula as 
As per ¶ 3 in the specification, this method is, as claimed, a method to automate the activity of “guess the unknown coefficients”.

Next, see MPEP § 2106.05(a): “For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea....The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated.”
The specification ¶ 3 does not explain how this specific task of “guess the unknown coefficients” could not be automated. It merely asserts that this task is something that is done, but does not state how this present claimed invention would have actually been able to automate this task in such a manner that this could not have been automated without this claimed invention. 

There is nothing in the specification to describe that how this task could not be automated previously.
specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated.” does not apply to this present case, as the specification fails to explain how this task could not be automated previously. 

Furthermore, to provide a further showing that there are numerous other ways of automating this task, for clarity of record as to what a person of ordinary skill may reasonably know, see Witowski et al., “Modified Dynamic Time Warping for Utilizing Partial Curve Data to Calibrate Material Models”, 2019 – see the introduction “Parameter estimation of material models is a crucial component of structural analysis and design. It is used to characterize materials based on constitutive models available in Finite Element analysis software such as LS-DYNA. To accommodate this need, the development of special LS-OPT features for parameter estimation has been ongoing since 1999 when the Euclidean distance norm was firstly introduced as part of the optimization procedure.” – see the remaining parts of this introduction. Clearly, from the inventors own publication on this invention “since 1999” the applicant has provided techniques to automate this task, i.e. the task of guessing the “unknown values” has “since 1999” been automated.
Furthermore, see Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, 2019 – again, this is another disclosure which names the instant inventors as authors wherein this provides a review article on techniques to automate this task wherein the introduction states: “Unfortunately the selection of appropriate parameters for these models is not a simple process, despite the advancements in experiential well-established to use a sum-of-square based objective function with inverse analysis to identify material parameters.” and then provides a review of techniques used to automate this task- clearly, there are numerous methods “since 1999” to automate the task of “guess the unknown coefficients so as to match the physical material test results” as described in ¶ 3.
For more clarification, see the other prior art made of record, including the citations of record to that prior art. 

Next, the MPEP § 2106.05(a) recites: “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem 
As to the technical problem being solved, see above, see ¶ 3- the specification merely sets forth an improvement “in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art)” – i.e. that as per ¶ 3 this is simply a technique to automate a manual task and that is the improvement. 
The specification fails to describe how this problem is a technical problem or even what the problem is, i.e. MPEP § 2106.05(a): “The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated.” There is no explanation as to what the technical problem with automating the specific disclosed task is – the problem is simply that this is a manual process, and the claimed invention provides a means to automate it.
Next, the Examiner will also consider: does the specification provide an indication that this is an improvement over the prior art? 
The answer is: NO, it does not. 
The specification provides no indication that there are other prior art techniques, even though the inventors have published on such techniques (see at least the Jekel reference, and the Witowski reference). To be clear: for consideration of this the specification needs to discuss the prior art techniques, e.g. see Witowski, “Modified Dynamic Time Warping for Utilizing Partial Curve Data to Calibrate Material Models”, 2020 the introduction section and discuss how this specific claimed technique is an improvement over the prior art (see Witowski, page 4). 
While the Witowski reference does discuss this – there is no such disclosure found in the instant specification that would have allowed a person of ordinary skill to recognize the improvement. 
And furthermore – this determination is made by what a person of ordinary skill in the art would have known at the time of the effective filing – this paper was published after the effective filing date. 

And furthermore, as per MPEP §2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception.”
There is no evidence in the specification that suggest that this is an actual improvement to technology as the improvement is described in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art).
Furthermore, the only improvement asserted by the specification is the automation of a manual task using a “formula”, i.e. guessing values to plug into a formula – this is merely, at most, an improvement in an abstract idea of determining values to use in a formula. 


"There are basically three fundamental concepts in computational mechanics: the conservation law of momentum, the kinematics of continuous media and the constitutive equation of materials" [Inverse Problems in the Mechanics of Materials: An Introduction, H.D. Bui, Chapter 11, Paragraph I (1994)] and "Material properties must be evaluated by laboratory or field tests" [Static and Dynamic Analysis of Structures, E.L. Wilson, Section 1.1 (2010)]. With a properly determined material model, realistic physical behaviors can then be obtained in a simulation. Without the ability to characterize the material, finite element analysis would be impossible. Therefore, determining a material model representing the physical material test results is a practical application.
The applicant’s arguments are fully considered and not persuasive. 
	As per MPEP § 609.05(c): However, consideration by the examiner of the document submitted as evidence directed to an issue of patentability raised in the Office action is limited to the portion of the document relied upon as rebuttal evidence; the entirety of the document may not necessarily be considered by the examiner.
	The applicant has not actually submitted the argued references as rebuttal evidence.
	Nevertheless, the Examiner shall consider this argument for compact prosecution, using solely the cited portions in the argument. 
	The applicant’s core argument: “Therefore, determining a material model representing the physical material test results is a practical application” - This fails to address that this is an abstract idea.
	To provide a clearer example – see MPEP § 2106.05(e): Diamond v. Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 450 U.S. 175, 209 USPQ 1 (1981). In Diehr, the claim was directed to the use of the Arrhenius equation (an abstract idea or law of nature) in an automated process for operating a rubber-molding press. 450 U.S. at 177-78, 209 USPQ at 4. The Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products.” 
	In the case of Diamond v. Diehr, the “Arrhenius equation” was an equation used as a model for the material, i.e. the rubber in the mold, undergoing a molding process which included “measuring the temperature in the mold” [example of physical material test results], i.e. the Arrhenius equation is an example of a material model which represents the physical test results – the applicant argues that in essence claiming the Arrhenius equation is a practical application, but clearly, as per the MPEP, this is not. This is an abstract idea. The “additional elements” are what amounted to the specific “practical application of molding rubber products”. 

	As per MPEP § 2106.04(d):  “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Whether or not a claim integrates a judicial exception into a practical application is evaluated using the considerations set forth in subsection I below, in accordance with the procedure described below in subsection II.”
	The present claimed invention fails to “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial except”, i.e. there is no meaningful limitation recited in the present claims that actually imposes a meaningful limit on the claimed abstract idea of a mathematical concepts. 
	See the non-final rejection, page 15-16 – the additional elements that were identified by the Examiner were elements of “mere data gathering”, “generally linking the use of a judicial exception to a particular technology environment or field of use”, and “merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea”.
	There are no recited additional elements in the claimed invention that are “meaningful because they sufficiently limited the use of the mathematical equation” to a practical application – instead, the claim recites an abstract idea of a mathematical concept, include a “formula”, without significantly more. 
	To be clear: using claim 13 as representative, the applicant argues that the limitation of “and determining, with the application module, optimal values for the set of adjustable coefficients of the formula as a material model representing the physical material test results by estimating a minimum of the curve difference measurement parameters in accordance with an optimization technique.” is a practical application. 
	It is not – it is merely an abstract idea without significantly more. 
as a material model representing the physical material test results” is generally linking the use of a judicial exception [e.g., the “formula” as claimed] to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
	See the rejection below for more details. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 11-13, 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of a mathematical concept without significantly more.

Claim 1, and the dependents thereof, are treated as representative of claims 7 and 13, and the dependents thereof. Claims 7 and 13, and the dependents thereof, are rejected under a similar rationale as the rationale for claim 1, and the dependents thereof.

Step 1
	Claim 1 is directed towards the statutory category of a process.
	Claim 7 is directed towards the statutory category of a machine
	Claim 13 is directed towards a statutory category of an article of manufacture. 
	
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
A method of determining a material model ...comprising:
	...
	creating, with the application module, an FEA model representing the specimen, the FEA model associated with material properties defined by a formula having a set of adjustable coefficients;
	obtaining, with the application module, a number of computed curves, each computed curve defined with multiple nodes of computed stress-strain values obtained in a simulation  of the material test using the FEA model based on a corresponding set of adjustable coefficients; 	calculating, with the application module, respective curve difference measurement between said each computed curve and the reference curve using a similarity measure technique that includes trimming off excess end portion said each computed curve to match the reference curve, wherein the similarity measure technique comprises:
	creating an initial set of connectors between each node of said computed curve and a corresponding node of the reference curve based on criteria of the similarity measure technique;
discarding all end connectors except innermost one at both ends of the reference curve;
redefining said each computed curve by remeshing inner portion with nodes connected to at least one connector;
recreating a new set of connectors between each node of said each computed curve and a corresponding node of the reference curve; and
calculating an average distance between said each computed curve and the reference curve, when both ends of the reference curve containing only one end connector; and
	and determining, with the application module, optimal values for the set of adjustable coefficients of the formula ...by estimating a minimum of the curve difference measurement parameters in accordance with an optimization technique. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).
As such, the claimed invention is directed towards a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 


Claim 1: ...in a computer system...
Claim 7: 	A system ... comprising: ... a memory for storing computer readable code...; at least one processor coupled to the memory, said at least one processor executing the computer readable code in the memory to cause the application module to perform operations of:
Claim 13: A non-transitory computer readable medium containing instructions which, when executed in one or more processors, perform a method...

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
...representing physical material test results... ...as a material model representing the physical material test results ...

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Claim 1 - receiving, ..., a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;
Claim 7 - receiving a reference curve defined with multiple nodes of measured stress- strain data obtained in a physical material test of a specimen;
Claim 13 - receiving,..., a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1: ...in a computer system...
Claim 7: 	A system ... comprising: ... a memory for storing computer readable code...; at least one processor coupled to the memory, said at least one processor executing the computer readable code in the memory to cause the application module to perform operations of:
Claim 13: A non-transitory computer readable medium containing instructions which, when executed in one or more processors, perform a method...

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
...representing physical material test results... ...as a material model representing the physical material test results ...

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Claim 1 - receiving, ..., a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;
Claim 7 - receiving a reference curve defined with multiple nodes of measured stress- strain data obtained in a physical material test of a specimen;
Claim 13 - receiving,..., a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)):
...representing physical material test results... ...as a material model representing the physical material test results ...

For evidence of this being a well-understood, routine, and conventional activity see the prior art made of record as pertinent in the conclusion section as well as the previously cited prior art (including the art previously relied upon and the art cited as pertinent with the relevant citations) which demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
Stander et al., “Application of Digital Image Correlation to Material Parameter Identification using LS-OPT”, 2017, ¶ 1 which teaches in part: “The goal of material parameter identification is to characterize the constitutive behavior using experimental results in combination with structural modeling of the test samples. Although rather well established, it is a complex subject which may involve material nonlinearity”
Witowski et al., “An Effective Curve Matching Metric for Parameter Identification using Partial Mapping”, see the introduction which provides a background of the art of this activity
Du Bois et al., “An LS-OPT® methodology for utilizing partial curve data for the calibration of material models”, 2019 – see the introduction which teaches a variety of “existing similarity measures” which may be used for the activity



The claimed invention recites a mathematical concept without significantly more.

Regarding the dependent claims
Dependent claims 5, 11, and 17 recite merely further limit a step in the mathematical concept, i.e. these are merely part of the mathematical concept
Dependent claims 6, 12, and 18 recite merely further limit a step in the mathematical concept, i.e. these are merely part of the mathematical concept

The claimed invention recites a mathematical concept without significantly more.


Allowable Subject Matter over the prior art
Claims 1, 5-7, 11-13, 17-18 would be allowable if the rejection(s) under 35 U.S.C. 101 as set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1, and the dependents thereof, are treated as representative of claims 7 and 13, and the dependents thereof. Claims 7 and 13, and the dependents thereof, are allowable over the prior art under a similar rationale as the rationale for claim 1, and the dependents thereof.

Claim 1 recites: 
Regarding Claim 1

	A method of determining a material model representing physical material test results comprising:
	receiving, in a computer system having at least a finite element analysis (FEA) based application module installed thereon, a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;
	creating, with the application module, an FEA model representing the specimen, the FEA model associated with material properties defined by a formula having a set of adjustable coefficients;
	obtaining, with the application module, a number of computed curves, each computed curve defined with multiple nodes of computed stress-strain values obtained in a simulation  of the material test using the FEA model based on a corresponding set of adjustable coefficients; 	calculating, with the application module, respective curve difference measurement between said each computed curve and the reference curve using a similarity measure technique that includes trimming off excess end portion said each computed curve to match the reference curve, wherein the similarity measure technique comprises:
	creating an initial set of connectors between each node of said computed curve and a corresponding node of the reference curve based on criteria of the similarity measure technique;
discarding all end connectors except innermost one at both ends of the reference curve;
redefining said each computed curve by remeshing inner portion with nodes connected to at least one connector;
recreating a new set of connectors between each node of said each computed curve and a corresponding node of the reference curve; and
calculating an average distance between said each computed curve and the reference curve, when both ends of the reference curve containing only one end connector; and
	and determining, with the application module, optimal values for the set of adjustable coefficients of the formula as a material model representing the physical material test results by estimating a minimum of the curve difference measurement parameters in accordance with an optimization technique. 

None of the prior art of record, either taken alone or in combination, fairly teaches the claimed invention when taken as a whole.

The closest combination of prior art is the previously relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503  in further view of previously cited Arrubas-Gil, “Pairwise dynamic time warping for event data”, 2013 – see the abstract, see § 2 specifically 

The next closest combination of prior art is the previously relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503  in further view of previously cited Elfrat et al., “Curve Matching, Time Warping, and Light Fields: New Algorithms for Computing Similarity between Curves”, 2007 – see the abstract, see figure 1 (b) and (c) “demonstrate the matching results under two different samplings of the curves.” and then see § 5

The next closest combination of prior art is the previously relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503  in further view of previously cited Gins et al., “Hybrid Derivative Dynamic Time Warping for Online Industrial Batch-End Quality Estimation” – see the abstract, see §2.1 which teaches in part “In HDDTW, the measurement signals are first approximated using piece-wise linear approximations because of the inherent numerical instability of computing derivatives of noisy data. The length 

The next closest combination of prior art is the previously relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503 in further view of previously cited Munich et al., “Continuous Dynamic Time Warping for translation invariant curve alignment with applications to signature verification” – see § 2, specifically §2.3 for CDTW – see col. 2 on page 3, ¶ 1 for “a linear interpolation model between sample points”

The next closest combination of prior art is the previously relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503 in further view with newly cited Sharma et al., US 10,614,436  - see figures 30-39 and the accompanying description, including col. 18 lines 20-55.

 Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503 in further view with newly cited Spiro et al., US 2018/0173813 – see figure 9, see ¶ 62 and ¶ 91

The next closest combination of prior art is the previously relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503 in further view with newly cited Giorgino et al., “Computing and Visualizing Dynamic Time Warping Alignments in R: The dtw Package”, 2009  - see the abstract, see § 3.1 and page 8, see § 3.5, see figure 6

The next closest combination of prior art is the previously relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503 in further view with newly cited Junkui et al., “Early Abandon to Accelerate Exact Dynamic Time Warping” – see the abstract, see § 2.3 and § 3 including § 3.2 and figure 5

The next closest combination of prior art is the previously relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503 in further view with newly cited Rui et al., “Automatic Template Matching for Classification of Dolphin Vocalizations”, 2008 – see § II and see the section “C. Modified DTW” starting on page 4

The next closest combination of prior art is the previously relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503 in further view with newly cited Silva et al., “Speeding Up All-Pairwise Dynamic Time Warping Matrix Calculation”, 2016see § 5.2

The next closest combination of prior art is the previously relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503 in further view with newly cited Tormene “Matching incomplete time series with dynamic time warping: an algorithm and an application to post-stroke rehabilitation”, 2007 – see § 4.1 and figure 2, see § 4.2

While these combinations of prior art teaches some portions of the claimed invention, they fail to teach the entire claimed invention when read in combination.
None of the combinations stated above, nor any other combination of the prior art of record fairly teaches:
creating an initial set of connectors between each node of said computed curve and a corresponding node of the reference curve based on criteria of the similarity measure technique;
discarding all end connectors except innermost one at both ends of the reference curve;
redefining said each computed curve by remeshing inner portion with nodes connected to at least one connector;
recreating a new set of connectors between each node of said each computed curve and a corresponding node of the reference curve; and
calculating an average distance between said each computed curve and the reference curve, when both ends of the reference curve containing only one end connector; and
when taken in combination with the remaining limitations and elements of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128